Citation Nr: 0714664	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  02-17 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from October 3, 1961, to 
November 14, 1961.  He was discharged under honorable 
conditions.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  In that decision the RO denied 
the veteran's application to reopen the claim for service 
connection for a low back disability.  In March 2006, the 
Board reopened the claim and remanded the underlying issue of 
service connection for additional development.  


FINDING OF FACT

A chronic low back disability was not manifested during the 
veteran's active duty service, arthritis was not shown within 
one year of service discharge, and any current low back 
disability is not otherwise related to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated 
during the veteran's active duty service and arthritis may 
not be presumed to be of service onset.  38 U.S.C.A. §§ 1101, 
1131, 1112, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in 
February 2001, which was prior to the April 2001 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the February 2001 letter as well as September 2001 
and April 2006 letters, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letters noted above, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  VA also informed the veteran to send copies of 
any relevant evidence he had in his possession and that he 
could also get any relevant records himself and send them to 
VA.  Thus, the Board finds that VA's duty to notify has been 
fulfilled and any defect in the timing of such notice 
constitutes harmless error.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  All five elements were provided in the information 
noted above, with specific notice of elements four and five 
in the April 2006 letter from the Appeals Management Center.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining medical records identified by the appellant and 
records from the Social Security Administration (SSA).  In 
addition, the appellant was afforded VA examinations during 
the appeal period and was provided with the opportunity to 
attend a hearing which he declined.  The appellant has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.



II.  Facts

The veteran's service medical records include his October 
1961 Navy enlistment examination report showing a normal 
clinical evaluation of the spine.  They also show that he was 
treated a few days later, in October 1961, for complaints of 
back pain after hitting his back on the bunk that morning.  
He was assessed as having a minor bruise.  He returned to the 
clinic with complaints of back pain seven times in October 
1961.  According to one entry, the veteran injured his 
lumbosacral area four years earlier.  X-rays were negative 
and exam findings revealed moderate spasm.  Another entry 
shows that the veteran had positive straight leg raising at 
60 degrees.  He was prescribed medication and put on light 
duty.  

Service medical records further show that the veteran was 
referred to the Aptitude Board, U.S. Naval Training Center, 
in November 1961 due to an inability to adjust to service 
demands.  The report notes that the veteran "wants to go to 
sick call every day."  It also notes that he repeatedly 
avoided recruit training by going to sick call with back pain 
when medical examination failed to reveal any need for 
treatment.  In addition, the report notes that the veteran 
had constant complaints of back pain that were reflective of 
his personality disorder.  

The veteran's November 1961 service discharge examination 
report shows a normal clinical evaluation of the spine.  

Private medical records from St. John's Hospital show that 
the veteran was admitted in July 1971 because of acute back 
pain that started from a work injury.  The veteran reported 
that while working for a grocery store as a warehouseman in 
June 1971, he injured his back while "catching boxes" from 
a freight truck.  He explained that as he lifted a box which 
had been thrown to him he had sudden acute pain in his back.  
He finished working that day and the next four days, then 
consulted a doctor who prescribed pain medication and muscle 
relaxers.  The veteran reported a prior attack of back pain 
four years earlier while working for the same employer, but 
said that he recovered six or seven days later.  An 
impression was given of ruptured intervertebral disc 5th 
lumbar interspace.  A laminectomy and spinal fusion were 
performed.  

A lumbar spine x-ray report dated in April 1976 revealed an 
impression of post-laminectomy and fusion at L5-S1 with disc 
degenerative change at L3-4 and L5-S1.  The report notes that 
there had been no appreciable change since an examination in 
September 1974.  

In January 1982, the veteran was admitted to Muskogee General 
Hospital for approximately seven days due to complaints of 
severe low back pain of three days duration that was of 
sudden onset.  The discharge summary notes that the veteran 
fell three days prior to admission and immediately 
experienced low back pain.  He complained of minimal pain in 
the lumbar area at discharge and was given an office 
appointment two weeks later.  X-ray of the lumbar spine 
showed degenerative disc disease at L5-S1 and anterior 
wedging of T12 vertebral body.  The final diagnosis was 
compression fracture of T12 vertebral body.  

An October 1988 private office note states that the veteran 
had previously been treated for a compression fracture of the 
T12 vertebral body and continued to have intermittent back 
pain in the dorsal and lumbar areas since 1982.  He said that 
the pain was getting worse.  X-rays revealed new compression 
fractures in the lumbar vertebral bodies.  The compression 
fracture of the thoracic spine was stable.  

Medical records from SSA include a September 1994 private 
Functional Capacity Evaluation showing that the veteran was 
injured at work in August 1994.  He was described as being 
thrown off the top of a feed truck, approximately 20 feet, 
and was diagnosed as having cervical strain.  There is also a 
VA Medical Certificate, dated in September 1994, that 
reflects the veteran's report of low back pain and of ongoing 
back problems ever since a laminectomy in 1971.  He also 
reported an on-the-job accident approximately one week to 10 
days earlier.  He was diagnosed as having degenerative joint 
disease and status post fusion.  

In October 1994, the veteran underwent a whole body bone scan 
at Muskogee Regional Medical Center due to complaints of 
cervical pain.  Results demonstrated that the cervical spine 
appeared unremarkable as well as unremarkable appearing 
thoracic and lumbar spine.  

VA outpatient records dated in 1994 and 1995 are scant 
regarding complaints or treatment for back pain.

On a December 1995 SSA Disability Report, the veteran listed 
nine conditions that he said he was disabled from, including 
his back and arthritis.  He reported on a December 1995 
Employee Work Activity Report that he was injured in August 
1994 and was off work until October 1994.  He then noted that 
he had to stop work altogether in April 1995 per his doctor's 
order.  

In December 1996, the veteran underwent a History and 
Physical examination for Social Security disability.  He was 
given an assessment that included back and leg pain.

An SSA determination dated in January 1998 found that the 
veteran was precluded from performing more than the complete 
range of sedentary work activity due to a combination of 
impairments, to include arthritis.  

On file is a March 1998 Disability Determination and 
Transmittal sheet from SSA showing that the veteran was 
disabled as of April 1995 for disabilities (primary and 
secondary) unrelated to his back.  

VA outpatient records that are on file from 1998 to 2000 are 
essentially devoid of any complaints or treatment for back 
pain.

On file are statements received in February 2001 from the 
veteran's family and friends stating that to their knowledge 
the veteran did not have any back problems prior to service, 
but has had continuous back problems since service.  

A June 2001 VA outpatient record shows that the veteran had 
been doing fine except for complaints of back pain.  The 
record notes that he had a history of back pain since 1957.  
He was assessed as having chronic back pain.  

On file is a November 2001 Disability Determination and 
Transmittal sheet from SSA showing that the veteran was 
entitled to continued SSA disability benefits for 
disabilities (primary and secondary) unrelated to his back.  

VA outpatient records from 2002 to 2005 are essentially 
devoid of complaints or treatment regarding the veteran's 
back.  

During a September 2006 VA examination, the veteran 
complained of constant back pain that he described as a 
"nine" on a pain scale of one to ten.  He said he injured 
his back in service when he hit his back on his bunk as he 
was jumping down.  He said his back continued to hurt after 
service and in 1971 he was found to have a ruptured disc and 
underwent surgery.  He noted that up until six years earlier 
he was a truck driver.  X-ray findings revealed previous 
laminectomy L5 with marked narrowing of L5-S1 disc space.  
There was moderate to marked degenerative changes throughout 
the lumbar spine; three millimeter posterior subluxation L4 
on L5.  The veteran was diagnosed as having status post 
lumbar fusion with degenerative joint disease of the 
lumbosacral spine with mild functional loss due to pain.  
After reviewing the veteran's claims file and relaying his 
medical history, the examiner opined that the veteran's 
current lower back condition was not secondary to his minor 
bruise sustained when he hit his back against the bunk (in 
service) and it was more likely due to the injury sustained 
while working at the grocery store.  

III.  Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1132 (West 2002).

The veteran's service medical records show that he had no 
musculoskeletal defects at his enlistment examination in 
October 1961.  There is a reference in an October 1961 
service medical record, as well as a postservice medical 
record dated in June 2001, regarding back problems four years 
prior to service, in 1957.  However, because the veteran was 
not found to have any musculoskeletal defects at service 
entry and in the absence of clear and unmistakable evidence 
of a pre-existing back disability, the veteran is presumed to 
have been in sound condition with respect to his back when he 
entered active duty in October 1961.  38 U.S.C.A. 1111 (West 
2002).

The evidence clearly shows that the veteran hurt his back 
after hitting it against his bunk in October 1961 and was 
diagnosed as having a minor bruise.  However, he was not 
diagnosed as having a chronic back disability in service nor 
is there a showing of continuous back symptomatology since 
service.  See 38 C.F.R. § 3.303(b).  In fact, although his 
service medical records show that he was seen on multiple 
occasions in October 1961 complaining of back pain, he was 
found by the Aptitude Board, U.S. Naval Training Center, in 
November 1961, to be repeatedly avoiding recruit training by 
going to sick call with back pain when medical examination 
failed to reveal any need for treatment.  The Aptitude Board 
further found that the veteran had constant complaints of 
back pain that were reflective of his personality disorder.  
His November 1961 service discharge examination report shows 
a normal clinical evaluation of the spine.  

The first postservice treatment regarding the veteran's back 
is dated approximately 10 years after the veteran's 1961 
discharge from service, in July 1971, and is related to a 
back injury at work at a grocery store that required a 
laminectomy and spinal fusion.  There is simply no medical 
evidence that relates a present back disability to the 
veteran's service.  In fact, the only medical opinion on file 
in this regard weighs against the veteran's claim.  
Specifically, a VA examiner in September 2006, after 
examining the veteran and reviewing his claims file, opined 
that the veteran's current lower back condition was not 
secondary to his minor bruise sustained when he hit his back 
against the bunk (in service) and it was more likely due to 
the injury sustained while working at the grocery store.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against a finding that the veteran's low 
back disability is related to his active duty service.  
Consideration has been given to the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.


ORDER

Service connection for a low back disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


